By the court.

There is no suggestion, in this case, of any fraud or imposition practiced by the defendant in making the contract. Nor is it shown that the contract is in any respect unequal. The naked question presented by the case is, whether the plaintiff, having performed labor, under a special contract which he has abandoned and refused to complete on his part, can recover for the labor which he performed ?
The general rule is, that a party cannot recover in such a case. 2 Pick. 267, Stark v. Parker. Does the circumstance that the plaintiff was an infant, when he *344entered into the contract, make this case an exception to the rule ? In Massachusetts, this question has been settled in favor of the plaintiff. It is held there, that the contract, being voidable and rescinded by the infant, he may recover a reasonable Compensation for what he may have done under it. 2 Pick. 332, Moses v. Stevens.
But in England, and in New York, the law is held to be otherwise. It has been decided there, that although the infant may avoid the contract and relieve himself from the burthen of completing it, yet he cannot recover any compensation for what he may have done under it, nor recover back what he may have paid. 8 Taunton, 508, Holman v. Blogg; 8 Cowen, 84, M’Coy v. Huffman; 7 ditto, 184.
We are of opinion that tins action cannot be maintained. When an infant is permitted to avail himself of the contract he has made, or abandon it, of his own will and pleasure, enough is done for his protection. To enable him to recover for what he may have done under the contract he abandons, is to permit him, not merely to avoid his contract, but to change it into a different contract at his own election, without the consent of the other party. This is not reasonable, and would be in many cases to put a sword, instead of a shield, into his hand.

Judgment on the verdict.